Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1-20 are  objected to because of the following informalities:  
 	As to claim 1, the term “the one  or more processors” lacks antecedent basis . Furthermore , the term “a selected component” in line 11-12” should be –the selected component --.  
Claims 3 and 17 must end with a period.
As to claim 8, the term “a selected component” in line 12” should be –the selected component --.  
As to claim 15, the term “a selected component” in line 7-8 ” should be –the selected component --.  
Dependent claims 2-7 , 9-14 and 16-20  are affected by the objection of claims 1, 8 and 15 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
  Regarding claims 1, 8 and 15, the use of the term “can be” makes claims vague and indefinite (e.g., see claims 1 and 15, line 8 and claim 8, line 9). For the following prior art rejections, they will be interpreted as --to be--. 
Dependent claims 2-7, 9-14 and 16-20 are rejected inherently have the same deficiency as stated above.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

 	Claims 1, 8 and 15   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 , 8 and 15 of U.S. Patent No. 10,970,135. Although the conflicting claims are not identical, they are not patentably distinct from each other. See below for a detail comparison and explanation: 

Current Application 17/198,460
U.S. Patent 10,970,135
1A method, comprising: 

displaying, by the one or more processors, a graphical user interface that allows a user to define an infrastructure base model that represents an infrastructure comprising components and connections between the components;

 receiving, by the one or more processors, a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components, wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and 

creating, by the one or more processors, a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.
1A method, comprising: 

creating, by one or more processors, a graph of information representing an aggregate infrastructure definition of a first infrastructure-as-code solution and a second infrastructure-as-code solution by parsing a first definition file for the first infrastructure-as-code solution and a second definition file for the second infrastructure-as-code solution to determine semantics;

 storing, by the one or more processors, the graph of information in a graph database that allows the semantics to be queried; 

displaying, by the one or more processors, a graphical user interface that allows a user to query the graph database for the semantics and define an infrastructure base model, wherein the infrastructure base model provides a representation of an infrastructure comprising components and connections between the components, wherein the graphical user interface provides a graphical view of the infrastructure based model, and wherein the graphical user interface provides available infrastructure assets defined in the graph of information that can be selected and connected with other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; 

receiving, by the one or more processors, a selected available asset from the available infrastructure assets and a command that connects the selected available asset with a selected component in the components; and

 creating, by the one or more processors, a selectable connection between the selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.
8. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: display a graphical user interface that allows a user to define an infrastructure base model that represents an infrastructure comprising components and connections between the components; receive a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components, wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and create a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.

15. A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: displaying a graphical user interface that allows a user to define an infrastructure base model that represents an infrastructure comprising components and connections between the components; receiving a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components, wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and creating a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.



Claim 1 of the Current application is anticipated by patent No. 10,970,135, claim 1, that contain all the limitations of claim 1 of the current application. 
Claim 8 of the Current application is obvious in view of patent No. 10,970,135. The only differences between the current application and claim 8 of the patent No. 10,970,135 is in statutory categories, i.e., the instant claim  is directed to a system whereas the patented claim 1 directed to an  method . Thus, the system claim 8 of the current application, comparable to the method  claim 1 of patent No. 10,970,135, have the limitations that the system claim to perform and would have been obvious.	

Claim 15 of the Current application is obvious in view of patent No. 10,970,135. The only differences between the current application and claim 15 of the patent No. 10,970,135 is in statutory categories, i.e., the instant claim 1 is directed to a non-transitory  whereas the patented claim 1 directed to a method . Thus, the non-transitory  claim 15  of the current application, comparable to the method  claim 1 of patent No. 10,970,135, have the limitations that the system claim to perform and would have been obvious.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Abraham (US 2020/0059420, Abraham hereinafter) in view of  Julio Sandobalín “An Infrastructure Modelling Tool for Cloud Provisioning “, Julio hereinafter,  2017.


As to claim 1, Abraham teaches a method, comprising: 
Displaying (e.g., “a graphical user interface (GUI) may display “), by the one or more processors, a graphical user interface (e.g., “500”, FIG. 5) that allows a user to define (e.g., “defining”)  an infrastructure base model  (e.g., “a visual representation of the declarative model, enabling a user “) that represents an infrastructure   comprising components (e.g., “infrastructure of one or more servers (510))  and connections (e.g., “links”)  between the components (e.g., see FIG. 5, para 64-65, “a graphical user interface (GUI) may display the declarative model such that a user may write and edit the declarative model “ , “the GUI may display a visual representation of the declarative model, enabling a user to provide an input indicative of nodes, links or the like to the GUI” , “defining the intent if infrastructure of one or more servers (510).”).
However, Abraham does not teach  receiving, by the one or more processors, a selected available asset from available infrastructure assets displayed in the graphical user interface and a command that connects the selected available asset with a selected component in the components , wherein the available infrastructure assets can be selected and connected to other icons to build the infrastructure base model, and wherein the components and the connections between the components are modifiable in the graphical user interface; and creating, by the one or more processors, a selectable connection between a selected component and the selected available asset in the infrastructure base model, wherein parameters of the selectable connection are modifiable.  
Julio  teaches receiving, by the one or more processors, a selected available asset  (e.g.,“to depict the Infrastructure Model elements”)  from available infrastructure assets (e.g., “elements”)  displayed in a graphical user interface  (e.g., see FIG. 7, left column of page 358, “gmfgraph model defines the graphical elements used to visualize model elements”, “the tool palette which is used to depict the Infrastructure Model elements” )  and a command (e.g., “gmfmap model defines the mapping”)  that connects the selected available asset with a selected component in the components (e.g., see left column of page 358 “gmfmap model defines the mapping between elements in the Infrastructure Model and the graphical elements defined in the gmfgraph model”) , wherein the available infrastructure assets can be selected and connected to other icons (see FIG. 4) to build the infrastructure base model (e.g., see FIG. 4, pages 357-358 , “Figure 4 shows an excerpt of the graphical elements, the tool palette, and the Virtual Machine graphical element which represent the Virtual Machine metaclass from the Infrastructure Metamodel from Figure 2)”), and wherein the components and the connections between the components are modifiable in the graphical user interface (e.g., see page 359-360, “every element has its own attributes which can be modified to indicate the specific characteristics.” , “Fig. 11. ARGON: AutoScalingGroup Attributes.” ) ; and creating, by the one or more processors, a selectable connection between a selected component and the selected available asset in the infrastructure base model (e.g., see FIG. 9, right column of page 359, “Figure 9 shows the infrastructure architecture modeled in ARGON. Every element explained in Table 1 is used to model the scalable architecture which will be deployed in AWS. “ ) , wherein parameters of the selectable connection are modifiable (e.g., see FIG. 9,  right column of page 359, “every element has its own attributes which can be modified to indicate the specific characteristics.”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Sandobalín).

As to claim 2, Abraham does not explicitly teach exporting, by the one or more processors, the infrastructure base model to an implementation project that provisions the infrastructure using a first infrastructure-as-code solution. However,  Julio  teaches exporting, by the one or more processors, the infrastructure base model to an implementation project that provisions the infrastructure using a first infrastructure-as-code solution provisioning scripts for managing the infrastructure (e.g., page 360-361, “support the concept of Infrastructure as Code, by generating from the provisioning model the specific”, “DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC). IaC allows to manage all the infrastructure as a code, that is, to save it in a code control system” and “DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC). IaC allows to manage all the infrastructure as a code, that is, to save it in a code control system”, “Fig. 1. Overview of infrastructure provisioning pipeline“, “commits any change, the entire scripts for the provisioning tools are generated again and a comprehensive set of automated tests is run against them. The objective is that all the scripts are up-to-date and ready to carry out the required infrastructure provisioning successfully. The continuous deployment stage take these scripts from the previous stage and automatically deploy them toward a cloud platform. The scripts are for typical DevOps community tools in order to carry out infrastructure provisioning in cloud platforms”  in page 354 ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 3, Abraham does not explicitly teach translating, by the one or more processors, the implementation project to a second infrastructure-as-code solution . However,  Julio  teaches translating, by the one or more processors, the implementation project to a second infrastructure-as-code solution (e.g., see page 354-355, “the Infrastructure as Code concept to apply DevOps practices by supporting the automatic generation of scripts to manage the tools that are used for provisioning in DevOps community. First, we model the infrastructure provisioning to obtain an infrastructure model. Then, we take the infrastructure model and push it toward a version control system. We use a version control system in order to retain and provide access to every version of every infrastructure model that has ever been stored on it  “). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 4, Abraham does not  teach wherein the available infrastructure assets are displayed in a menu of categories. However,  Julio  teaches  wherein the available infrastructure assets are displayed in a menu of categories (see FIG. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).


As to claim 5, Abraham does not explicitly teach wherein the graphical user interface further provides an infrastructure template representing a complex infrastructure pattern for importing as the infrastructure base model . However,  Julio  teaches wherein the graphical user interface further provides an infrastructure template representing a complex infrastructure pattern for importing as the infrastructure base model   (e.g., see page 356, “the complexity of working with different scripting languages, and to facilitate a possible tool chaining among them, we developed a Domain Specific Language (DSL) that aims to abstract the specificities of the provisioning tools by modelling the infrastructure requirements that will need to be provisioned in a given cloud platform.”) .  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).


As to claim 6, Abraham does not  teach wherein the graphical user interface further provides a summary report of the infrastructure requirements for the infrastructure template . However,  Julio  teaches wherein the graphical user interface further provides a summary report of the infrastructure requirements for the infrastructure template (e.g., see page 356“a Domain Specific Language (DSL) that aims to abstract the specificities of the provisioning tools by modelling the infrastructure requirements that will need to be provisioned in a given cloud platform.”, “created several Dynamic Instances in order to verify that metaclasses and their associations are in accordance with the cloud capabilities and requirements for provisioning”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 7, Abraham does not  teach wherein the connections between the components invoke system application programming interfaces. However,  Julio  teaches  wherein the connections between the components invoke system application programming interfaces (e.g., see page 356, “Energizer 4Clouds is an executable platform from MODAClouds which includes automatic infrastructure provisioning using specially-designed Puppet modules, the ability to use existing infrastructure, and an API middleware”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abraham by adopting the teachings of Julio to  allow “ to facilitate the adoption of initiatives such as DevOps where one of its pillars is the automation through the concept of the Infrastructure as a Code (IaC).” (see “Conclusion and Future Work” in page 361, Julio).

As to claim 8, see rejection of claim 1 above. Abraham teaches further a system, comprising: a memory; and at least one processor coupled to the memory (see FIG. 7).

As to claims 9-14, see rejection of claims 2-7 above.

As to claim 15 see rejection of claim 1 above. Abraham  teaches further a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (see FIG. 7).

As to claims 16-20, see rejection of claims 3-6 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowman-Amuah (US 6,615,199) disclose “An abstraction factory pattern in a client/server architecture receives and transforms data into a plurality of concrete objects. Each of the concrete objects is associated with an abstract interface. A map of the association between the concrete objects and the abstract interface is created. When a request is received from the client (which includes an identifier for one of the concrete objects and an identifier for the abstract interface) the map on the server is consulted to locate the concrete object that has been identified. Then, an abstract object is created that corresponds to the located concrete object such that the abstract object serves as a handle, generically manipulable by the client/server architecture.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194